Hinman, J.,
dissented. He thought the discontinuance of a portion of the Hancock Brook road, which the finding showed to have been laid out by the county court as necessary long after all the other roads by means of which, in a circuitous route, a traveler might pass from one of its termini to the other, and the attempted substitution of other long established roads, together with a larger portion of the Waterbury river turnpike than the whole extent of the discontinued highway, a clear evasion of the provisions of the general statute and of the defendants’ charter, which require that when they alter or in any way interfere with a highway they shall restore it to its former usefulness. He considered the discontinuance of about a mile, in the centre of a short highway of only two miles length, which was established for the purpose of shortening the distance between its termini, and assuming to direct the travel, which was accommodated by it, over the old circuitous highways, to avoid the necessity of traveling over which the discontinued highway was ordered to be built, a mere endeavor, under the pretence of re-surveying and re-establishing old highways, which the finding says had immemorially been open to, and used by the public, to save to the defendants the $2,000 or $2,500, which it would cost to restore the discontinued highway;— and that the power to do this involved the power to discontinue almost any portion of any highway which the defendants might have occasion to alter for the purposes of their railroad, as there were probably but few if any highways upon their route that were so situated that different points upon them might not be reached by passing circuitously over other highways in the vicinity without passing directly from one point to the other on the same highway. He considered that the defendants bad in effect discontinued the middle portion of what the finding says “ was a distinct, specific public highway, with well known termini,” and that they had substituted nothing in its place ; and thought it obvious that no legislature would intentionally confer any such power on any railroad corporation ; and that they had not in fact given any such power to the defendants here, either directly or through *158the commissioners, who are always careful enough of the interests of railroad corporations, although, in theory, they are said to represent the public. He was of opinion, therefore, that the superior court judged correctly upon the application, and thought the judgment should be affirmed.
Judgment reversed.